Motion Granted in Part and Denied in Part and Order filed April 13, 2021




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-20-00827-CV
                               ____________

   THOMPSON HANCOCK WITTE & ASSOCIATES, INC., Appellant

                                    V.

           BRAZOS PRESBYTERIAN HOMES, INC., Appellee


                  On Appeal from the 55th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-81155

                               ____________

                           NO. 14-21-00091-CV
                               ____________

   THOMPSON HANCOCK WITTE & ASSOCIATES, INC., Appellant

                                    V.

          STANLEY SPURLING & HAMILTON, INC., Appellee


                  On Appeal from the 55th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2016-81155-A

                                       ORDER

      Appellant filed an agreed motion to consolidate these two appeals and to set
a briefing schedule. We deny the request to consolidate and grant the request to set
a briefing schedule.

      When multiple notices of appeal from the same judgment or order have been
filed by adverse parties, the court encourages the parties to consider requesting
consolidation of those appeals. However, these appeals are not from the same
judgment or order, nor are they from the same trial court cause. Appeal 14-20-00827-
CV is an accelerated appeal from the denial of a motion to dismiss under chapter
150 of the Civil Practice and Remedies Code in trial court cause 2016-81115. Appeal
14-21-00091-CV is a non-accelerated appeal from the final judgment in trial court
cause 2016-9115-A. The clerk’s records in the two appeals differ; the record in
appeal 14-20-00827-CV comprises eight volumes, and the record in appeal 14-21-
00091-CV comprises four volumes. Consolidation of these appeals is not
appropriate.

      Per the parties’ request, and subject to further motions to extend time, the
court establishes the following briefing schedule:

      a.       Appellant’s brief in each appeal is due on or before April 21, 2021;

      b.       Appellee Brazos Presbyterian Homes, Inc.’s brief is due 30 days after
               appellant’s brief is filed in appeal 14-20-00827-CV;

      c.       Appellee Stanley Spurling & Hamilton, Inc.’s brief is due 30 days after
               appellant’s brief is filed in 14-21-00091-CV; and


                                           2
      d.     Appellant’s reply brief in each appeal is due 20 days after the day the
             appellee’s brief in that appeal is filed.

      Appellant’s motion asks that it be permitted to file a single brief that applies
to both appeals. The court will not prohibit appellant from doing so but expresses no
opinion as to whether such a brief is advisable under the circumstances of these
appeals. Any document meant to be filed in both appeals shall bear both appeal
numbers.

                                    PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                           3